J-A16029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    THOMAS FRANCIS BEECH                       :
                                               :
                       Appellant               :   No. 2027 EDA 2021

              Appeal from the PCRA Order Entered August 31, 2021
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0000676-2015,
               CP-09-CR-0003138-2015, CP-09-CR-0006115-2014


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                          FILED DECEMBER 5, 2022

        Thomas Francis Beech (Appellant) appeals pro se from the order entered

in the Bucks County Court of Common Pleas dismissing, as untimely filed, his

second petition filed pursuant to the Post Conviction Relief Act (PCRA).1

Because we agree with the PCRA court that Appellant’s petition was untimely

filed and that he failed to prove the applicability of one of the time-for-filing

exceptions, we affirm.

        The relevant facts and procedural history underlying this appeal are as

follows. From July 2 to August 14, 2014, Appellant committed, or attempted

to commit, three burglaries in Bucks and Montgomery counties.           He was

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-A16029-22



subsequently arrested, and charged at three separate dockets, which were

later consolidated for a jury trial. As we will discuss infra, in this appeal,

Appellant challenges only his conviction at trial docket CP-09-CR-0006115-

2014 (Docket 6115-2014). A prior panel of this Court summarized the facts

underlying Appellant’s conviction at Docket 6115-2014 as follows:

     On August 12, 2014, Amanda Paley [Paley], a resident of [Bucks
     County], came home with her 10–month[-]old son, and upon
     entering her home saw that a window and her bathroom cabinets
     were left open. She initially thought her husband was responsible
     for opening them before he left the house. She proceeded to take
     a shower, and upon finishing, entered her bedroom and noticed
     that her [closet] door was open, and some of her belongings,
     including an empty jewelry box, were strewn across the floor.
     Upon noticing this scene, Paley grabbed her son, exited the house,
     got in her car, and called 911.

     Shortly after Paley called 911, a park ranger from the adjacent
     Bensalem Community Park, Kenneth Buckalew [Buckalew],
     arrived and told Paley he would take a walk around the house to
     check things out. While walking around the house, Buckalew saw
     Appellant climb out of Paley’s window holding a bag. After
     Buckalew arrived and proceeded to walk around the house, Paley
     witnessed Appellant come around the side of her house, carrying
     “the type of bag they normally give a patient in the hospital.”
     Paley got out of her car and started yelling at Appellant, at which
     point he started running towards the nearby park. Moments later,
     Paley observed Appellant “pull out of the driveway of the park in
     a car,” which was a blue Ford Focus.

     Prior to Buckalew being aware of the incident at Paley’s residence,
     he took a photograph of a blue Ford Focus parked in the Bensalem
     Community Park parking lot because he found it suspicious, and
     at trial Paley identified the car in the photograph as the car in
     which she saw Appellant drive away. Paley also subsequently
     identified Appellant’s vehicle that was impounded by police as the
     vehicle in which Appellant fled.

     [T]he Commonwealth’s expert on cellular technology and
     forensics, based on Appellant’s cell phone records, proffered

                                    -2-
J-A16029-22


       evidence indicating that Appellant’s cell phone was used in close
       proximity to [Paley’s] residence . . . during the time surrounding
       the burglary of said residence.

Commonwealth v. Beech, 628 EDA 2016 (unpub. memo. at 2-3) (Pa. Super.

Feb. 13, 2017) (citation omitted & paragraph breaks added).

       Appellant was subsequently arrested on August 28, 2014, following a

stop of his motor vehicle. He was charged with burglary, criminal trespass,

theft, and receiving stolen property2 for the Paley home burglary. Paley and

Buckalew later “identified Appellant via photo arrays.” Beech, 628 EDA 2016

(unpub. memo. at 3).

       As noted supra, Appellant’s charges at Docket 6115-2014 were

consolidated with two other dockets for trial — CP-09-CR-0000676-2015

(Docket 676-2015) and CP-09-CR00003138-2015 (Docket 3138-2015). At

Docket 676-2015, Appellant was charged with burglary and related offenses

for a July 2, 2014, break-in at a home in Montgomery County. See Beech,

628 EDA 2016 (unpub. memo. at 1).                The homeowner arrived to find an

unknown blue Ford Focus in her driveway. Id. She then witnessed a man,

whose arm was “wrapped up,” exit her home and drive off in the vehicle. Id.

Upon further investigation, the homeowner discovered her back window was

broken, and there was “blood all over[.]” Id. (citations & internal quotation

marks omitted). Subsequent testing revealed the DNA of the blood matched

Appellant. Id. at 1-2.
____________________________________________


2 See 18 Pa.C.S. §§ 3502(a)(1), 3503(a)(1)(ii), 3921(a), and 3925(a),
respectively.


                                           -3-
J-A16029-22



      At Docket 3138-2015, Appellant was charged with attempted burglary

and related offenses after a homeowner in Bucks County “encountered

Appellant trying to get into her back door.”       See Beech, 628 EDA 2016

(unpub. memo. at 2) (quotation marks & citation omitted).          Appellant left

when the homeowner told him she was going to call the police. Id.

      Before trial, Appellant’s attorney — Ann P. Russavage-Faust, Esquire —

filed a suppression motion challenging the August 28th stop of his motor

vehicle, and the witnesses’ identification of him via an uncounseled photo

array.    See Appellant’s Omnibus Pre-trial Motions, 3/30/15, at 1-3

(unpaginated). Following a hearing, the trial court found the police officer had

reasonable suspicion to justify the investigatory stop of Appellant’s vehicle,

which subsequently led to his identification as the culprit in the burglaries, but

that the Paley and Buckalew’s out-of-court identifications of Appellant must

be suppressed because Appellant was not provided with counsel. See N.T.

Suppression H’rg, 10/6/15, at 17-18, 102-03.          However, the trial court

declined to suppress any in-court identification of Appellant by Paley and

Buckalew because it found they both had a sufficient independent basis to

identify Appellant. See id. at 102-03.

      Following a consolidated trial, a jury found Appellant guilty of numerous

offenses at each docket, including all of the charges at Docket 6115-2014.

Appellant was sentenced on January 22, 2016, to an aggregate term of six to

15 years’ imprisonment.       Specifically, for the Paley burglary, the court

sentenced Appellant to four to 10 years’ imprisonment for burglary, and no

                                      -4-
J-A16029-22



further punishment for the remaining offenses.            This Court affirmed

Appellant’s judgment of sentence on direct appeal, and the Pennsylvania

Supreme Court denied Appellant’s petition for allocatur review on August 2,

2017. See Beech, 628 EDA 2016, appeal denied, 155 MAL 2017 (Pa. Aug. 2,

2017).

       Appellant filed a timely, pro se PCRA petition on August 9, 2018, in which

he argued, inter alia, trial counsel’s ineffectiveness for failing to impeach the

officer who arrested him, and failing to correct “errors from [his] suppression

hearing[.]” See Appellant’s Motion for Post Conviction Collateral Relief,

8/9/18, at 4. He also requested the “911 phone calls/transcripts” from the

Paley burglary. Id. at 7. Bonnie Keagy, Esquire, was appointed to represent

Appellant; however, on January 3, 2019, she filed a petition to withdraw and

Turner/Finley3 no-merit letter. Thereafter, the PCRA court issued notice of

its intent to dismiss Appellant’s petition pursuant to Pa.R.Crim.P. 907. After

being granted additional time to respond to the court’s Rule 907 notice,

Appellant filed a pro se amended PCRA petition on March 28, 2019, in which

he repeated his ineffectiveness challenge to Attorney Russavage-Faust’s

representation during the suppression hearing, and also criticized her for

failing to retain a medical expert or pursue discovery violations.          See

Appellant’s Amended Petition for Post-Conviction Collateral Relief, 3/28/19, at

3, 12, 15. On April 15, 2019, Appellant filed a pro se formal motion to compel
____________________________________________


3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (1988) (en banc).

                                           -5-
J-A16029-22



the disclosure of the Paley burglary 911 calls, noting that Paley testified at

trial that she made two calls to 911.     See Appellant’s Motion to Compel

Disclosure   of   Emergency   Response    Communications,   4/15/19,   at   1.

Thereafter, on April 26th, Attorney Keagy filed a second petition seeking to

withdraw as PCRA counsel. By order entered May 29, 2019, the PCRA court

denied both Appellant’s initial and amended PCRA petitions, denied without

prejudice Appellant motion for disclosure of records, and granted Attorney

Keagy’s petition to withdraw as counsel. See Order, 5/29/19.

      However, on June 10, 2019, the PCRA court vacated its May 29th order

after acknowledging it did not provide Appellant with the opportunity to

respond to Attorney Keagy’s second petition to withdraw.          See Order,

6/10/19.     Appellant filed a response on August 9th, and the PCRA court

entered an order on September 11, 2019, again denying Appellant relief on

his PCRA petitions, and granting Attorney Keagy’s petition to withdraw. See

PCRA Order, 9/11/19.     That same day the court entered a second order

directing that Appellant be provided with a trial transcript he requested, and

granting his motion to compel disclosure of the 911 calls.     See Discovery

Order, 9/11/19. The order directed: “If the Commonwealth is in possession

of [the 911 emergency response] communications, it shall provide a copy to”

Appellant. Id. Appellant filed an appeal of the order denying PCRA relief,

which was dismissed by this Court on June 17, 2020, when Appellant failed to

file a brief.     See Commonwealth v. Beech, 3037 EDA 2019, Order

(6/17/20).

                                    -6-
J-A16029-22



      Meanwhile, in February of 2020, Appellant filed a Petition for Writ of

Mandamus, seeking to compel the Commonwealth to comply with the court’s

September 2019 order directing it to provide Appellant with Paley’s 911 calls.

See Petition for Writ of Mandamus, 2/19/20, at 9. The Commonwealth filed

an answer to the petition on June 11, 2020, averring the following: (1) it

possessed “one call to emergency communications [by Paley] placed on

August 12, 2014, as well as an accompanying dispatch summary[;]” (2) “[a]ll

materials related to this call possessed by the Commonwealth were provided

to [Appellant’s] counsel pre-trial[;]” and (3) “[o]n March 16, 2020, the

Commonwealth recreated a disc” of the 911 call and dispatch summary, and

mailed it to Appellant. Commonwealth’s Answer to Appellant’s Petition for

Writ of Mandamus, 6/11/20, at 2 (unpaginated) (emphasis added).           The

Commonwealth further stated that the correspondence was “returned as

refused” and its additional attempts to deliver the package were unsuccessful.

See id. at 3 (unpaginated). After further investigation, the Commonwealth

learned that Appellant was unable to receive any discs in prison because they

were considered to be contraband, but that it could provide a disc to the

Corrections Superintendent Assistant, who would then make arrangements

with Appellant to review its contents. See id. The Commonwealth averred

that it did send such a request to the Corrections Superintendent Assistant.

Id. Thus, it asserted that it had attempted to comply with the court’s order

but was unable to do so for reasons outside of its control. Id. at 5.




                                     -7-
J-A16029-22



       The trial court scheduled a hearing for July 27, 2020, at which time it

dismissed Appellant’s petition as moot.          See Bucks County Criminal Court

Sheet, 7/27/20. Appellant claims that he learned for the first time on that

day that the “Commonwealth only possessed one 911 call from [Paley on]

August 12, 2014[.]” Appellant’s Brief at 13.

       On September 25, 2020, Appellant filed the present PCRA petition, his

second. He argued, inter alia, that the Commonwealth committed a Brady4

violation when it failed to disclose the fact that the only one 911 call from the

Paley burglary existed, and therefore, it solicited perjury when Paley testified

she made a second call to 911. See Appellant’s Motion for Post Conviction

Collateral Relief, 9/25/20, at 3.        On June 9, 2021, the PCRA court issued

Appellant Rule 907 notice of its intent to dismiss the petition. After requesting

and being granted an extension of time to respond, Appellant filed an

Amended Second PCRA petition on August 25, 2021. Appellant asserted, inter

alia, his claim satisfied the governmental interference and newly discovered

facts exceptions to the PCRA’s timing requirements. See Appellant’s Amended

Second Petition for Post Conviction Collateral Relief, 8/25/21, at 6-7.

Furthermore, he attached to his petition a transcript of Paley’s single 911 call

on August 12, 2014, as well as the accompanying Police Dispatch Summary

____________________________________________


4  Brady v. Maryland, 373 U.S. 83, 87 (1963) (“[T]he suppression by the
prosecution of evidence favorable to an accused upon request violates due
process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution.”).


                                           -8-
J-A16029-22



that provided additional information not included in the 911 transcript —

particularly, Paley’s description of the suspect and his vehicle.    See id. at

Exhibit 2, Transcript of Paley 911 Emergency Services Phone Call, 8/12/14;

Exhibit 3, Police Dispatch Summary of Paley 911 Call, 8/12/14. On August

31, 2021, the PCRA court denied Appellant’s request for relief.          Order,

8/31/21. Appellant filed a timely notice of appeal, and complied with the PCRA

court’s directive to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The PCRA court filed an opinion on December 16,

2021.

        As a preliminary matter, we note that Appellant filed a single notice of

appeal listing all three underlying docket numbers, which is violative of the

Pennsylvania Supreme Court’s ruling in Commonwealth v. Walker, 185

A.3d 969, 977 (Pa. 2018) (separate notices of appeal required when a single

order resolves issues arising on more than one docket).        See Appellant’s

Notice of Appeal, 9/27/21.      Therefore, on November 17, 2021, this Court

issued Appellant a rule to show cause why this appeal should not be quashed

in light of Walker. See Order, 11/17/21. Appellant filed a response asserting

that he is only appealing the denial of relief as to Docket 6115-2014. See

Appellant’s Petition Responding to Superior Court’s [Show Cause] Order,

11/29/21, at 2 (unpaginated). On December 15th, this Court entered an order

referring the issue to the merits panel. Order, 12/15/21.

        We note that on December 22, 2021, the Pennsylvania Supreme Court

issued its decision in Commonwealth v. Young, 265 A.3d 462 (Pa. 2021),

                                      -9-
J-A16029-22



which overruled Walker to the extent it mandated the quashal of appeals that

did not expressly comply with Walker. Rather, the Court held:

     [Pa.R.A.P.] 341 requires that when a single order resolves issues
     arising on more than one docket, separate notices of appeal must
     be filed from that order at each docket; but, where a timely appeal
     is erroneously filed at only one docket, [Pa.R.A.P.] 902 permits
     the appellate court, in its discretion, to allow correction of the
     error, where appropriate.

Young, 265 A.3d at 477. In that case, the appellant — the Commonwealth

— had requested leave to correct its defective notices of appeal, which this

Court denied. See id. at 467-68. The Young Court remanded the appeal

back to this Court to “reconsider the Commonwealth’s request to remediate

its error[.]” Id. at 477-78. Upon remand, this Court remanded the appeal to

the trial court to allow the Commonwealth the correct its procedural error.

See Commonwealth v. Young, 280 A.3d 1049, 1051 (Pa. Super. 2022).

     Although we could remand the present appeal to permit Appellant the

opportunity to file a corrected notice of appeal, we decline to do so since

Appellant expressly stated that he is only appealing the PCRA order denying

relief at Docket 6115-2014. See Appellant’s Petition Responding to Superior

Court’s [Show Cause] Order at 2 (unpaginated). Indeed, the issues he raises

on appeal — which pertain only to the 911 phone calls concerning the Paley

burglary — support this assertion. See Appellant’s Brief at 2-3 (challenging

the Commonwealth’s failure to disclose 911 calls related only to Paley

burglary). Accordingly, we will consider Appellant’s appeals at Dockets 676-

2015 and 3138-2015 abandoned and confine our review to Docket 6115-2014.


                                   - 10 -
J-A16029-22



See Commonwealth v. Benson, 817 WDA 2021 (Pa. Super. Oct. 5, 2022)

(unpub. memo. at 3-5) (declining to remand for corrected filings when

appellant improperly filed single notice of appeal from sentence imposed at

two dockets; “the crux of his argument is that the court imposed too harsh of

a sentence of imprisonment[,]” no term of imprisonment was imposed at

second docket, so Court would consider claims at second docket abandoned).

      Appellant presents the following two claims for our review:

      A. Whether [the Commonwealth] rendered prosecutorial
         misconduct by actively soliciting false testimony and evidence
         about a second . . . 911 phone call admittedly not in their
         possession, by allowing . . . Paley to testify falsely without
         correcting the errors concerning the second . . . 911 phone call
         and it’s [sic] alleged contents, and the knowing exploitation of
         the false evidence/testimony during closing arguments
         concerning a second . . . 911 phone call resulting in multiple
         “Brady” violations because it contained allegedly many multiple
         facts violating [Appellant’s] state and federal constitutional
         rights to due process of law, a fair trial, and confrontation of
         adverse witnesses against him?

      B. Whether [trial counsel] rendered ineffective assistance of
         counsel in violation of [Appellant’s] Sixth . . . Amendment to
         the U.S. Constitution for her failure to investigate pre-trial the
         number and contents of . . . Paley’s 911 phone call, her failure
         to object to multiple “Brady” violations concerning the use of a
         second . . . 911 phone call and it’s [sic] alleged contents, and
         her failure to effectively cross-examine . . . Paley concerning
         any of the false testimony about the alleged second . . . 911
         phone call and/or its alleged contents?

Appellant’s Brief at 2-3.

      When reviewing an order denying PCRA relief, “[w]e must determine

whether the PCRA court’s ruling is supported by the record and free of legal

error.” Commonwealth v. Spotz, 171 A.3d 675, 678 (Pa. 2017) (citation


                                     - 11 -
J-A16029-22



omitted). A PCRA court may “decline to hold a hearing if the petitioner’s claim

is patently frivolous and has no support either in the record or other evidence.”

Commonwealth v. Hand, 252 A.3d 1159, 1165 (Pa. Super. 2021) (citation

& quotation marks omitted).

      The statutory requirement that a PCRA petition be filed within one year

of the date the judgment of sentence becomes final is a “jurisdictional

deadline” and a PCRA court may not ignore the untimeliness of a petition to

address the merits of the issues raised therein.           Commonwealth v.

Whiteman, 204 A.3d 448, 450 (Pa. Super. 2019) (citation omitted). See

also 42 Pa.C.S. § 9545(b)(1).

      Here, Appellant’s judgment of sentence was final on October 31, 2017

— 90 days after the Pennsylvania Supreme Court denied allocatur review of

his direct appeal, and Appellant declined to petition the United States Supreme

Court for a writ of certiorari. See 42 Pa.C.S. § 9545(b)(3) (for purpose of

PCRA timeliness provisions, “a judgment becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States . . . or at the expiration of time for seeking the review”); U.S.

Sup. Ct. R. 13 (“[A] petition for a writ of certiorari to review a judgment in

any case, . . . is timely when it is filed with the Clerk of this Court within 90

days after entry of the judgment.”). Thus, his current petition, filed nearly

three years later, is facially untimely. See 42 Pa.C.S. § 9545(b)(1).

      Nevertheless, an untimely petition may be considered if one of the three

timeliness exceptions applies. See 42 Pa.C.S. § 9545(b)(1)(i)-(iii). A petition

                                     - 12 -
J-A16029-22



invoking an exception must be filed “within one year of the date the claim

could have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Presently, Appellant invokes both the governmental interference and the

newly discovered facts exceptions set forth at Section 9545(b)(1)(i) and (ii).

See Appellant’s Amended Second Petition for Post Conviction Collateral Relief

at 6-7; Appellant’s Brief at 11. He combines these exceptions by arguing that

the Commonwealth interfered with his ability to raise this claim when it failed

to timely produce the single Paley 911 phone call it had in its possession,

which contradicted Paley’s testimony at trial that she made two calls. See

Appellant’s Amended Second Petition for Post Conviction Collateral Relief at

6-7. Appellant maintains that despite his due diligence in obtaining the 911

call, the Commonwealth “failed to provide the Second 911 call pre-trial or

disclose that they did not possess it during trial.” Appellant’s Brief at 11-13,

15 (record citation omitted).    He avers he discovered the fact that the

Commonwealth possessed only one 911 call from Paley on July 27, 2020, and

filed his second PCRA petition sixty days later. Id. at 13.

      The governmental interference exception provides relief if a petitioner

proves that “the failure to raise the claim previously was the result of

interference by government officials with the presentation of the claim in

violation of the Constitution or laws of this Commonwealth or the Constitution

or laws of the United States[.]” 42 Pa.C.S. § 9545(b)(1)(i).

      The proper question with respect to Subsection 9545(b)(1)(i)’s
      timeliness exception is “whether the government interfered with


                                     - 13 -
J-A16029-22


      Appellant’s ability to present his claim and whether Appellant was
      duly diligent in seeking the facts on which his claims are based.”

Commonwealth v. Chimenti, 218 A.3d 963, 975 (Pa. Super. 2019) (citation

omitted), appeal denied, 229 A.3d 565 (Pa. 2020). In order to obtain relief

pursuant to the newly discovered facts exception, a petitioner must prove “the

facts upon which the claim is predicated were unknown to the petitioner and

could not have been ascertained by the exercise of due diligence[.]”         42

Pa.C.S. § 9545(b)(1)(ii).

      The crux of Appellant’s claim is that either Paley lied at trial when she

testified she made two calls to 911 on August 12, 2014, or the Commonwealth

continues to withhold the second 911 call from Appellant.             Appellant

emphasizes the importance of the second call, which contained Paley’s

description of the culprit and his vehicle. He states: “Upon reviewing the

contents of the Second 911 call, [A]ppellant realized the witness[’s] ability to

identify [him] was extremely inconsistent with the witness[’s] testimony at

the Preliminary Hearing in a way that afforded the witness a better opportunity

to be able to identify [A]ppellant.” Appellant’s Brief at 15. He focuses on the

information provided in the “Police Dispatch Summary” — which includes the

same information Paley claims she told the dispatcher in the second call —

and compares it to the description of the culprit and vehicle Paley provided in

her preliminary hearing and trial testimony. See id. at 15, 30, 32-33.

      Here, the PCRA court found Appellant failed to prove the applicability of

either timing exception. The court opined:



                                     - 14 -
J-A16029-22


     Appellant contends . . . his [July 2020] receipt of a disc containing
     the emergency services phone call and dispatch summary all aided
     his discovery that [Paley] made only one 911 phone call on the
     date of her burglary. Appellant alleges that this evidence . . .
     contradicts [Paley’s] testimony during trial where she stated she
     made two 911 phone calls.

            Appellant argues that the Commonwealth interfered with his
     diligent attempts to obtain [the] possible second phone call to
     emergency services which allegedly constitutes newly discovered
     evidence. However, two years after his judgment of sentence
     became final, Appellant has not supplied any evidence to support
     his assertion that the Commonwealth interfered with his ability to
     obtain this information. On the contrary, the record shows
     Appellant and his attorney were provided with a disc containing
     the 911 emergency call recordings and dispatch summary.
     Appellant’s own petition[,] which notes that his trial attorney
     played an audio clip from another witness that was contained on
     the same disc[,] demonstrates that Appellant was aware of such
     evidence. Thus, it does not appear that the Commonwealth
     interfered with Appellant’s access to evidence nor his ability to
     timely file the instant PCRA petitions.

            Furthermore, Appellant fails in his attempt to demonstrate
     his alleged due diligence in learning this information. Appellant
     cannot demonstrate that he was diligent in obtaining information
     that had already been provided prior to trial. Moreover, because
     Appellant cannot demonstrate that the Commonwealth in any
     manner interfered with his access to this information and the
     same was known to him prior to trial, he cannot satisfy the due
     diligence requirement of the governmental interference exception
     to the PCRA time bar. Thus, Appellant’s claim that his petition is
     not time barred because it meets the governmental interference
     exception is meritless.

           Appellant also contends that his petitions are not time
     barred because they meet the newly discovered facts exception[.]
     Similar to [his] governmental interference claim, Appellant relies
     on the 911 communications related to [Paley] as the basis for his
     newly discovered facts exception claim. As detailed above,
     however, Appellant received copies of the dispatch summary
     and 911 call in the Commonwealth’s possession through
     discovery before trial and the record shows that Appellant was
     aware of these communications. Further, as explained above,
     even if such facts were unknown to Appellant, he has failed to

                                    - 15 -
J-A16029-22


       establish due diligence in discovering the same. Appellant’s
       Second PCRA Petition and Amended Second PCRA Petition are thus
       time barred.

PCRA Ct. Op. at 10-12 (emphases added).

       We agree with the PCRA’s court’s analysis. Although Appellant insists

that he did not personally possess a copy of Paley’s 911 call and dispatch

summary before July of 2020, he concedes that trial counsel was in possession

of the discovery prior to trial.       See Appellant’s Motion for Post Conviction

Collateral Relief, 9/25/20, at 8 (unpaginated), and Exhibit A.               The

Commonwealth confirmed this in its answer to Appellant’s petition for writ of

mandamus. See Commonwealth’s Answer to Appellant’s Petition for Writ of

Mandamus at 2 (unpaginated) (“All materials related to [Paley’s August 12,

2014, 911 call] possessed by the Commonwealth were provided to

[Appellant’s] counsel pre-trial.”).

       Therefore, when Paley testified at trial that she made two 911 calls on

August 12th, trial counsel would have known that the Commonwealth

provided only one recorded call from the date in question. However, the

Dispatch Summary, which was also provided in discovery, included the

relevant information, such as Paley’s description of the suspect and his car.5

____________________________________________


5 It appears that, for some reason, the second 911 call was not recorded.
Appellant attached to his brief a February 2022 email exchange between his
mother and Robbie Cain, Esquire, Assistant Bucks County Solicitor. See
Appellant’s Brief at Exhibit E. Although this email exchange is not part of the
certified record, it sheds some light on the “missing” second 911 call.

(Footnote Continued Next Page)


                                          - 16 -
J-A16029-22



See Appellant’s Amended Second Petition for Post Conviction Collateral Relief,

8/25/21, Exhibit 3.       Accordingly, at the time of trial, Appellant’s counsel

possessed of all the information necessary to challenge Paley’s statement that

she made two 911 calls, as well as any discrepancies between the descriptions

she provided to the 911 dispatcher and her trial testimony. Thus, we agree

with the PCRA court that Appellant’s petition was untimely filed, and he is

unable to demonstrate that either the Commonwealth interfered with his

ability to present this claim, or he is in possession of newly discovered facts,

which he could not have obtained earlier by the exercise of due diligence. See

42 Pa.C.S. §§ 9545(b)(1)(i)-(ii).

       Order affirmed.




____________________________________________


       Appellant’s mother requested information concerning the second 911
call under Pennsylvania’s Right to Know Law. See Appellant’s Brief at Exhibit
E. Attorney Cain responded that he “spoke with 911,” who informed him the
second call was “supplemented into the first one since . . . it was still open at
[the] second time.” Id.

      A review of the Dispatch Summary reveals Paley’s first call was received
at 1:52 p.m. See Appellant’s Amended Second Petition for Post Conviction
Collateral Relief, 8/25/21, Exhibit 3. The dispatcher noted: “Unk[nown] how
entry was made, jewelry and other belongings missing, has been thru the
house, [advised] to wait outside.” Id. At 1:58 p.m., there is a notation:
“HOLD.” Id. The next notation, entered at 2:07 p.m., states: “Male just ran
away, got into blue Ford Focus, Richlieu twds Galloway[,] WM . . . early 20’s,
black hair, olive green shirt.” Id. More information was provided at 2:09 and
2:12 p.m. See id. Thus, it appears the “HOLD” at 1:58 p.m. indicates the
time between the first and second 911 calls.


                                          - 17 -
J-A16029-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/2022




                          - 18 -